UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4763
TERRELL MOSS, a/k/a T-Bone,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
             Robert E. Maxwell, Senior District Judge.
                           (CR-01-16)

                      Submitted: June 30, 2003

                       Decided: July 18, 2003

      Before WIDENER and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas M. Regan, THOMAS M. REGAN, L.C., Elkins, West Vir-
ginia, for Appellant. Thomas E. Johnston, United States Attorney,
Sherry L. Muncy, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.
2                        UNITED STATES v. MOSS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Terrell Moss appeals his conviction following his guilty plea to one
count of distributing crack cocaine, see 21 U.S.C. § 841(a) (2000).
Moss argues his conviction is tainted by the district court’s denial of
his motion for substitute counsel.* For the following reasons, we
affirm.

   This court reviews a district court’s denial of a motion for substitu-
tion of counsel for an abuse of discretion. United States v. Corporan-
Cuevas, 35 F.3d 953, 956 (4th Cir. 1994). However, a defendant does
not have an absolute right to substitution of counsel, United States v.
Mullen, 32 F.3d 891, 895 (4th Cir. 1994), and an indigent defendant
may request another appointed attorney only for good cause, United
States v. Gallop, 838 F.2d 105, 108 (4th Cir. 1988). In evaluating
whether the trial court abused its discretion in denying Moss’s motion
for substitution of counsel, this court must consider: (1) the timeliness
of the motion; (2) the adequacy of the court’s inquiry into Moss’s
complaint; and (3) "whether the attorney/client conflict was so great
that it had resulted in total lack of communication preventing an ade-
quate defense." Gallop, 838 F.2d at 108.

   Our review of the district court’s ruling indicates no error in the
denial of Moss’s motion. The district court noted the substantial delay
between Moss’s initial decision to plead guilty and the filing of his
motion. Moreover, Moss’s statements indicated he had adequate inter-
action with his attorney given his intent to plead guilty, an assertion
that we find falls short of demonstrating good cause. See Mullen, 32

  *Moss’s attorney filed a motion to withdraw as counsel shortly before
Moss mailed a letter requesting substitute counsel be appointed. For ease
of reference, this opinion refers to both collectively as Moss’s motion for
substitute counsel.
                        UNITED STATES v. MOSS                          3
F.3d at 895. In light of these findings, as well as Moss’s subsequent
statement while pleading guilty that he was satisfied with his attor-
ney’s efforts on his behalf, see Blackledge v. Allison, 431 U.S. 63, 73-
74 (1977), we discern no abuse of discretion in the district court’s rul-
ing. See Gallop, 838 F.2d at 108.

   Accordingly, we affirm Moss’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                            AFFIRMED